Attorney’s Docket Number: P201907440US01
Filing Date: 07/17/2020
Claimed Foreign Priority Date: none
Applicants: Bhosale et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Amendment filed on 03/01/2022.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The Amendment filed on 03/01/2022, responding to the Office action mailed on 10/01/2021, has been entered. The present Office action is made with all the suggested amendments being fully considered. Applicant cancelled claims 7-20 and added new claims 21-25. Accordingly, pending in this application are claims 1-6 and 21-25.

Response to Amendment
No amendments to the Drawings have been submitted in response to the objections to Drawings previously set forth in the Non-Final Office action mailed on 10/01/2021, and applicant’s arguments have not been found persuasive. Accordingly, the objection to Drawings stands.
Applicant’s amendments to the Specification have overcome the objections to the Specification previously set forth in the same Office action. Accordingly, the objections to the Specification are hereby withdrawn.
Applicant’s amendments to the claims have overcome the claim rejections under 35 U.S.C. 102 and 35 U.S.C. 103 as previously formulated in the same office action. However, the prior art of record remains relevant, and new grounds of rejection are presented below, as necessitated by Applicant’s amendments to the claims.

Drawings
The drawings are objected to because of inconsistencies between figure 7 and later figures 8-10:
- Fig. 7 depicts a cured SAM 502 at the bottom of feature 402/404, wherein a conformal barrier 702 is formed along exposed surfaces of dielectric 302, and wherein the formation of said barrier is suppressed at locations occupied by SAM 502, i.e., top surface of metal line 208a/b, sidewalls of capping layer 210, and lower sidewall portions of dielectric 302 (as depicted).
- However, Fig. 8, directed to a subsequent step of SAM 502 removal, depicts said barrier 702 along the entirely of feature 402/404 sidewalls, including lower sidewall portions of dielectric 302, sidewalls of capping layer 210, and portions of the top surface of metal lines 208a/b, all of which were previously depicted as shielded by the SAM 502: from earlier depictions, barrier 702 should be absent from sidewall portions of capping layer 210, lower sidewall portions of dielectric 302, and portions of the top surface of metal lines 208a/b that were shielded by SAM 502 during the step of conformal barrier 702 formation.
- Furthermore, in view of the locations of conformal barrier 702 depicted in Fig. 7, the metal interconnect fill 902/904 should be in direct contact with the sidewall portions of capping layer 210, the lower sidewall portions of dielectric 302, and/or the entirety of the top surface of metal line 208a/b exposed by features 404/402 (e.g., exposed top surfaces of metal line 208a/b as depicted in Fig. 4), due to the absence of barrier 702 from said sidewall portions and/or the deposition of the barrier onto the metal lines within the features being suppressed by the earlier presence of the SAM, rather than separated from said sidewall portions by intervening barrier 702, as depicted in Figs. 9-10.     
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. No new matter should be introduced. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 22, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US2009/0278229).

Regarding Claim 1, Yang (see, e.g., Figs. 7A-8A and Par. [0040],[0060]-[0061]) shows all aspects of the instant invention, including an interconnect structure, comprising:
- a dielectric (e.g., dielectric material 64) disposed over at least one metal line (e.g., over at least one conductive feature 58)
- at least one feature present in the dielectric over the at least one metal line (see, e.g., Fig. 2A: at least one feature comprising opening 66A that combines line and via openings)  
- a barrier layer (e.g., diffusion barrier 70) lining only surfaces of the dielectric within the at least one feature
- at least one interconnect (e.g., conductive feature 72) present in the at least one feature over the barrier layer, wherein the at least one interconnect is in direct contact with the at least one metal line feature (see, e.g., par. [0061]: in the open via bottom structure, the conductive feature 58 is in direct physical contact with the conductive feature 72 within the second dielectric material 64)
- a capping layer disposed over the at least one interconnect (see, Fig. 7A: dielectric capping layer 74), wherein the capping layer comprises a single layer of a nitride material (e.g.: Si4NH3).
Regarding Claim 2, Yang (see, e.g., Fig. 8A and Par. [0026]) shows that the at least one feature (e.g., 66A) is selected from the group consisting of: a trench, a via, or combinations thereof.
Regarding Claim 3, Yang (see, e.g., Fig. 8A and Par. [0026]) shows that the at least one feature (e.g., 66A) comprises a via and a trench on top of the via that is aligned with the via.
Regarding Claim 4, Yang (see, e.g., Fig. 8A and Par. [0048]) shows that the barrier layer (e.g., 70) comprises a material selected from the group consisting of: tantalum nitride (TaN), titanium nitride (TiN), titanium oxide (TiOx), tungsten carbide (WC), and combinations thereof.
Regarding Claim 6, Yang (see, e.g., Fig. 8A and Par. [0051]) shows that the at least one interconnect (e.g., 72) comprises a metal selected from the group consisting of: copper (Cu), tungsten (W), cobalt (Co), ruthenium (Ru), and combinations thereof.
Regarding Claim 22, Yang (see, e.g., Figs. 7A-8A) shows that the capping layer (e.g., 74) is in direct contact with both the dielectric (e.g., 64) and the at least one interconnect (e.g., 72).
Regarding Claim 24, Yang (see, e.g., Par. [0033]-[0037]) discloses forming a plurality of openings into dielectric material 54 (that subsequently house the conductive features within the lower interconnect level 52); and forming at least one conductive feature 58 within each of the openings. Therefore, Yang shows that the dielectric (e.g., 64) is disposed over multiple metal lines (e.g., 58).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US2009/0278229). 

Regarding Claim 5, Yang (see, e.g., Fig. 8A and Par. [0049]) discloses that the diffusion barrier 70 has a thickness that is typically from about 4 to about 40 nm. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the barrier layer having a thickness of from about 2 nm to about 5 nm and ranges therebetween in the structure of Yang, because it is known in the semiconductor art that diffusion barriers typically have a thickness from about 4 to about 40 nm, and it has been held by the court that a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”.  See In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).

Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US2009/0278229) in view of Adusumilli et al. (US2017/0278747). 

Regarding Claim 21, while Yang (see, e.g., Par. [0040],[0052]) discloses that Si4NH3 and SiC are suitable materials for forming dielectric capping layers 60 and 74, he is silent about the nitride material being selected from the group consisting of: silicon nitride (SiN), silicon oxynitride (SiON), silicon oxycarbonitride (SiOCN), and combinations thereof. Adusumilli (see, e.g., Fig. 13 and Par. [0063]), on the other hand and in the same field of endeavor, teaches that silicon carbide (SiC), silicon nitride (SiN), and silicon oxynitride (SiON) are suitable materials for forming a dielectric cap layer 70.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the nitride material selected from the claimed group, in the structure of Yang, because SiC, SiN, and SiON are known equivalent and suitable materials for implementing a dielectric cap, as suggested by Adusumilli, and selecting a known material based on its suitability for its intended use would have been obvious to the skilled artisan. See, Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Regarding Claim 23, Yang (see, e.g., Fig. 8A and Par. [0048]) discloses that the barrier layer 70 comprises TaN, TiN, or any other material that can serve as a barrier. However, Yang is silent about the barrier layer comprising a material selected from the group consisting of: TiOx, WC, and combinations thereof. Adusumilli (see, e.g., Fig. 13 and Par. [0057]), on the other hand and in the same field of endeavor, teaches having a contact liner 66A-B along the sidewalls of contact openings, wherein the contact liner includes TiN, TaN, or WC.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the barrier layer comprising a material selected from the claimed group, in the structure of Yang, because TiN, TaN, and WC are known equivalent and suitable materials for implementing a contact barrier/liner, as suggested by Adusumilli, and selecting a known material based on its suitability for its intended use would have been obvious to the skilled artisan. See, Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US2009/0278229) in view of Yoo et al. (US2021/0090999), and in further view of Gstrein et al. (US2014/0029181). 

Regarding Claim 25, Yang (see, e.g., Fig. 8A) shows that the at least one feature includes at least a second feature, wherein the second feature comprises an aligned trench and via (see, e.g., Fig. 2A: opening 66A that combines line and via openings), and wherein an interconnect (e.g., 72) present in the second feature is in direct contact with one of the multiple metal lines (e.g., 58). However, Yang is silent about the at least one feature including at least a first feature, wherein the first feature comprises only a via, and wherein an interconnect present in the first feature is in direct contact with a different one of the multiple metal lines.
Yoo (see, e.g., Fig. 12 and Par. [0127]-[0130]), on the other hand and in the same field of endeavor, teaches an upper conductive pattern 300 in contact with a lower conductive pattern 200, wherein an upper barrier film 310 does not extend along the top surface of lower filling film 220, such that upper filling film 320 and lower filling film 220 are in direct contact with each other; and wherein the upper conductive pattern 300 comprises:
- an upper pattern trench 300t including a first upper via trench 301t and an upper wire trench 305t (see, e.g., Fig. 10 and Par. [0077]), or
- an upper pattern trench 300t consisting of first upper via trench 301t (see, e.g., Fig. 24 and Par. [0168]-[0169])
Furthermore, Gstrein (see, e.g., Fig. 4), also in the same field of endeavor, further teaches that interconnect structures 428 with different configurations can be jointly implemented within a dielectric material 126 of an interconnect layer 112, and each in contact with different ones of underlying metal lines 128, so as to satisfy the routing requirements of IC device 400.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the at least one feature as claimed in the structure of Yang, because it is known in the semiconductor art that interconnect structures can be configured within first via only features and second aligned trench and via features having bottomless barriers, so as to be in direct contact with different underlying metal lines, as suggested by Yoo and Gstrein, and implementing known interconnect structure arrangements for their known use would have been a common sense choice by the skilled artisan.  KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007).
Therefore, Yang in view of Yoo and in further view of Gstrein teaches that the at least one feature includes at least a first feature and a second feature, wherein the first feature comprises only a via, and the second feature comprises an aligned trench and via, and wherein interconnects present in the first feature and the second feature are in direct contact with different ones of the multiple metal lines.






Response to Arguments
Applicant’s arguments with respect to claims filed on 03/01/2022 have been considered but are moot in view of the new grounds of rejection. Additionally, with regards to the objections to Drawings:
The applicant argues:
“whether the SAM 502 shown in FIG. 7 makes it hard to see the barrier layer 702 along the sidewall in this depiction, the barrier layer 702 is in fact present along the entirety of the ‘dielectric surfaces’” (see, e.g., Remarks, page 8, L. 3-6)
The examiner responds:
Applicant’s admission that it is “hard to see the barrier layer 702 along the sidewall in this depiction” is acknowledged. The examiner suggests correcting Fig. 7 to depict that “the barrier layer 702 is in fact present along the entirety of the ‘dielectric surfaces’”, as argued, so as to conform with the written disclosure.
The applicant argues:
“a SAM 502 that is preferentially bound to metal surfaces will only prevent ALD precursors from reaching and reacting with the metal surfaces” (see, e.g., Remarks, page 8, L. 12-14).
The examiner responds:
The examiner acknowledges applicant’s statement supra. It is therefore unclear why Fig. 8 depicts barrier 702 on top surfaces of metal line 208a/b, including surface portions previously occupied by SAM 502 at an earlier process step (see, e.g., Fig. 6), thus in contradiction with applicant’s own statements and the written disclosure as originally filed.  Accordingly, and in view of the above, the objections to Drawings stand.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814